Citation Nr: 0821106	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-28 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a pulmonary 
disorder, to include as a result of exposure to asbestos.   

4.  Entitlement to a compensable initial rating for bilateral 
hearing loss prior to November 4, 2005.  

5.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss on and after November 4, 2005.   



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Detroit, Michigan, (hereinafter RO).  


FINDINGS OF FACT

1.  The evidence creates a reasonable doubt that at least 
some portion of his depressive disorder is related to combat 
service and/or secondary to "medical problems" including 
service-connected hearing loss. 

2.  There is no competent evidence linking tinnitus to 
service. 

3.  There is no competent evidence indicating that the 
veteran has a current pulmonary disability as a result of 
service, to include exposure to asbestos therein.  

4.  VA audiometric testing in May 2004 demonstrated hearing 
acuity at Level I in each ear.  

5.  VA audiometric testing in December 2005 demonstrated 
hearing acuity at Level IV in the right ear and Level V in 
the left ear.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, a 
depressive disorder was, in part, caused by service or a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).    

3.  A pulmonary disorder was not incurred in or aggravated by 
service, to include as a result of exposure to asbestos.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).    

4.  The criteria for a compensable rating for bilateral 
hearing loss prior to November 4, 2005, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2007).    

5.  The criteria for an initial rating in excess of 10 
percent for bilateral hearing loss on and after November 4, 
2005, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2007).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, letters dated in October 2002, November 2003, 
September 2004, and February 2005 substantially advised the 
claimant of the information necessary to substantiate the 
claims at issue.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence by these letters.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  These letters also told 
the veteran to provide any relevant evidence or information 
in his possession.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  By letter dated in March 
2006, he was provided with information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

With respect to the issues of entitlement to increased 
initial ratings for hearing loss, the U.S. Court of Appeals 
for Veterans Claims (Court) held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008); Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).  In this case, the veteran's claim for service 
connection for bilateral hearing loss was granted by a July 
2004 rating decision, and disability ratings and effective 
dates were assigned by this rating decision and a subsequent 
rating decision issued in January 2006.  VA's duty to notify 
under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  Accordingly, the Board 
concludes that any error in failing to provide adequate pre-
adjudicative notice concerning the appeal with respect to the 
ratings assigned for bilateral hearing loss under 38 U.S.C.A. 
§ 5103(a) was harmless.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, VA examination reports and the 
veteran's own statements and evidence he presented.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

While the veteran's representative has requested that the 
case be remanded to afford the veteran a VA examination to 
determine if he has a pulmonary disorder as a result of 
exposure to asbestos during service, such an examination is 
not warranted because, as discussed below, there is no 
evidence meeting the low threshold that the evidence 
"indicates" that there "may" be a current pulmonary 
disorder or symptoms with a nexus to service, such as medical 
evidence that suggests a current pulmonary disability with 
such a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As to the request for another examination in 
connection with the claim for service connection for 
tinnitus, the reports from a May 2004 VA audiological 
examination indicate that a thorough review of the claims 
file, including the service medical records, was undertaken 
prior to the opinion rendered therein that tinnitus was not 
related to service.  There is otherwise no indication from 
the reports from this examination that it was in any way 
insufficient.  As such, a remand for another examination to 
determine if the veteran has tinnitus as a result of service 
is not indicated.   

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection for a Psychiatric Disorder  

Generally, service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
during active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during such 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310. The Court of Appeals for 
Veterans Claims (Court) has held that when aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected to the extent of the 
aggravation. See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With regard to the specific issue of establishing service 
connection for PTSD, a grant of service connection requires 
(1) a current medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 
11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

If the veteran did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen, 
10 Vet. App. at 138; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 
Vet. App. 1, 6 (1998).

The veteran's service department records reflect that he 
served on board the U.S.S. Topeka in the Pacific Theater of 
Operations during World War II.  An official history of the 
U.S.S. Topeka and other documents of record indicate that the 
veteran served on this vessel during a period of combat 
against the enemy during World Ward II, to include an attack 
on the Japanese mainland launched in July 1945 while the 
U.S.S. Topeka was offshore.  The veteran has, including in 
testimony at a November 2004 hearing, described stressors 
consistent with service aboard a Naval vessel in the Pacific 
Theater of operations during World War II, to include 
memories and flashbacks from the firing of 40 millimeter guns 
while serving as a gunners mate and fear of enemy attacks, to 
include those by Kamikaze pilots.  

The medical evidence of record indicates that the veteran has 
been prescribed Zoloft for treatment of depression.  While 
some of this evidence reflects the veteran describing 
nightmares related to non-combat events, such as car wrecks 
and the feeling of being chased, the veteran also has told 
examiners that he has nightmares related to his war time 
service.  VA clinical records show the veteran's wife 
confirming that the veteran has nightmares that are combat-
related, and it was the conclusion of a VA physician in 
December 2003 that the veteran's nightmares are "likely" 
related to his military service.  A March 2003 evaluation at 
VA mental health clinic resulted in an assessment ruling out 
major depressive disorder and dementia, and the conclusion 
that while the veteran "was exposed to potentially traumatic 
events during the war," he did not appear to have current 
symptoms of PTSD.  An April 2005 VA psychiatric examination 
resulted in an impression of depressive disorder not 
otherwise specified, most likely secondary to medical 
problems.  Notably, when the medical problems were listed, 
the first noted was service-connected hearing loss.  The 
psychiatrist also found that veteran was experiencing some 
symptoms of PTSD, but that he did not meet the criteria for a 
diagnosis of PTSD, because the veteran "adjusted well" 
after service and "was able to stay married to the same 
woman, raise a family and own his own business." 

In short, the Board finds there to be some conflict in the 
medical record as summarized above and contained elsewhere in 
the claims file as to whether the veteran has current 
psychiatric problems as a result of service or non-service-
related events.  Of some importance in resolving this 
conflict is the argument from the veteran's representative 
that the reasons listed by the VA psychiatrist in April 2005 
for determining that the veteran does not have PTSD, such as 
being able to stay married, own a business and raise 
children, are not listed as factors in rendering a diagnosis 
of PTSD in the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  The 
Board is persuaded by this argument, and finds from a review 
of the entirety of the evidence of record that it would be 
unreasonable to conclude that at least some portion of the 
veteran's current psychiatric problems is not attributable to 
symptoms of PTSD or a related psychiatric disorder resulting 
from combat stressors.  Unless the preponderance of the 
evidence is against a claim, it cannot be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, without finding 
error in the RO's action, the Board will exercise its 
discretion to find that the evidence is in relative equipoise 
and conclude that the claim for service connection for a 
psychiatric disorder may be granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.304; Gilbert, supra.

B.  Service Connection for Tinnitus/Pulmonary Disorder

The available service medical records, including the reports 
from the June 1946 separation examination, do not reflect any 
evidence of a pulmonary disorder or tinnitus.  The post 
service evidence includes reports from a May 2004 VA 
audiometric examination which as previously noted reflect 
that the claims file was reviewed by the examiner.  At that 
time, the veteran reported only having a five year history of 
tinnitus.  Tinnitus was demonstrated by the veteran upon 
examination, but the examiner concluded that the veteran's 
tinnitus was not likely related to military noise exposure.  
There is otherwise no medical evidence linking tinnitus to 
service.  The post service records do not reveal a chronic 
pulmonary disability or a medical opinion linking a current 
pulmonary disability to service.  

The Board has considered the assertion that because the VA 
audiologist found after the May 2004 VA examination that the 
bilateral hearing loss is related to service, the veteran's 
tinnitus must also be related to service.  However, such 
assertions cannot be used to establish a claim as a 
layperson, such as the veteran and his representative, is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Also weighing against 
the veteran's claim is the many decades between discharge 
from service and the first complaints of tinnitus.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  As such, and in light of the silent 
service medical records, negative medical opinion following 
the May 2004 VA examination and the lack of any competent 
medical evidence linking tinnitus to service, the Board 
concludes that service connection for tinnitus cannot be 
granted.   Hickson, supra.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the veteran's 
claim for service connection for tinnitus, the doctrine is 
not for application.  Gilbert, supra.  
 
With regard to a pulmonary disorder, the Board has carefully 
considered the contention of the veteran that he has a 
pulmonary disorder as a result of exposure to asbestos while 
serving aboard in the United States Navy.  In this regard, VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in the VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (Jan. 31, 1997).  
Also, a precedent opinion by VA's Office of General Counsel 
has discussed the development of asbestos claims.  See 
VAOPGCPREC 4-00 (Apr. 13, 2000).  VA must analyze the 
veteran's claim of entitlement to service connection for 
asbestos-related disease under these administrative 
protocols, using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  Manual M21-1, Part VI, para. 
7.21(b)(2) (Jan. 31, 1997).  An asbestos-related disease 
could develop from brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have made specific reference 
to the DVB Circular and discussed the RO's compliance with 
the Circular's claim-development procedures).  With these 
claims, the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  Manual M21-1, Part 
VI, para. 7.21(d)(1) (Jan. 31, 1997).

In this case, the record shows that the RO complied with the 
required development procedures.  The RO sent the veteran a 
letter in February 2005 requesting specific details as to his 
asserted in-service asbestos exposure. As such, and in light 
of the lack of any medical evidence suggesting that the 
veteran has a current pulmonary disorder as a result of 
exposure to asbestos during service, the Board finds that VA 
has satisfied its specific duty to assist a claimant in an 
asbestos-related claim in the instant case.  

With regard to the veteran's contention that he was exposed 
to asbestos during service, the Board finds this contention 
to be plausible.  Service personnel records, as indicated in 
the preceding section, document service aboard a Naval vessel 
to which the veteran has made reference, the U.S.S. Topeka, 
and there is no evidence contradicting the veteran's 
assertions as to his service assignments.  Although there is 
nothing in the veteran's service records to document his 
description of asbestos exposure in service, his assertions 
of exposure to asbestos aboard Naval vessels may be 
consistent with his service duty.  Thus, the Board will 
assume, for the purpose of the present decision, that the 
veteran was exposed to asbestos during service.  See McGinty 
v. Brown, supra.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  See Manual M21-1, Part VI, 7.21(a)(1).  
Persons with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal, and 
urogenital cancer.  See M21-1, Part VI, 7.21(a)(3).

Notwithstanding the above, the issue in the case is whether 
there is any competent evidence showing that the veteran has 
a pulmonary disorder which can be related to asbestos 
exposure during service.  The record simply reveals no such 
evidence.  The Board recognizes the veteran's sincere belief, 
and respects his right to offer his opinion in this regard, 
that he has a current pulmonary disorder as a result of 
service, to include exposure to asbestos therein.  However, 
he is not deemed competent to present evidence as to 
diagnosis, medical etiology, or causation.  See Cromley, 
Espiritu, supra.  Therefore, the Board finds that the 
probative value of any positive evidence is outweighed by the 
negative evidence of record, in particular the lack of any 
competent evidence showing a current pulmonary disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of evidence of chronic disability, there can be no 
valid claim).  The claim for service connection for a 
pulmonary disorder must thus be denied.  Gilbert, 1 Vet. App. 
at 49.
  
C.  Increased Initial Ratings for Hearing Loss

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for bilateral hearing loss, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); See 
Hart v. Mansfield, 21 Vet App 505 (2007) (staged ratings are 
potentially applicable in cases not involving the assignment 
of an initial rating.)

The Schedule provides a table for rating purposes (Table VI) 
to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a State-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the pure tone threshold average 
which is the sum of the pure tone thresholds at 1000, 2000, 
3000, and 4000 Hertz divided by four.  See 38 C.F.R. § 4.85.  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

In certain situations, the Schedule provides for rating 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 
4.86.  If the puretone threshold is greater than 55 decibels 
at each of four specified frequencies (1000 Hertz, 2000 
Hertz, 3000 Hertz and 4000 Hertz), or if the puretone 
threshold is 30 decibels or less at 1000 Hertz and 
simultaneously 70 decibels or more at 2000 Hertz, VA must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next highest numeral for consideration.  Each 
ear is evaluated separately.  Id. 

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria).  

Service connection for bilateral hearing loss was granted by 
a July 2004 rating decision.  A noncompensable rating was 
assigned based on the results of an audiological evaluation 
in May 2004 which showed pure tone thresholds, in decibels, 
as follows:






HERTZ



Avg.
1000
2000
3000
4000
RIGHT
46
30
35
65
55
LEFT
55
50
50
65
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

The veteran sought an increased rating for his service 
connected hearing loss in multiple statements beginning in 
July 2004, to include one received on November 4, 2005.  
Thereafter, upon authorized audiological evaluation in 
December 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
52.5
35
40
70
65
LEFT
65
60
65
70
65

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 68 percent in the left ear.

Thereafter, a January 2006 rating decision increased the 
rating for the veteran's bilateral hearing loss to 10 percent 
effective from November 4, 2005.  The RO indicated in this 
decision that although the first objective evidence showing 
an increase in hearing disability was not shown until the 
December 2005 VA examination described above, the veteran was 
"accorded doubt in [his] favor" by determining that the 
November 4, 2005, statement constituted "satisfactory lay 
evidence" of an increase in hearing loss.    

Turing first to the issue of whether a compensable (10 
percent) rating for bilateral hearing loss was warranted 
prior to November 4, 2005, the results from the May 2004 VA 
audiometric examination demonstrated Level I hearing in each 
ear.  These findings represent entitlement to a 
noncompensable rating for hearing loss under Table VII.  See 
Lendenmann, Massey, supra.  While the Board is not clear as 
to why November 4, 2005, was chosen as the effective date for 
the assignment of the 10 percent rating for bilateral hearing 
loss, there was no objective evidence of an increase in 
hearing loss prior to that date and after the May 2004 VA 
examination.  As such, a compensable rating for bilateral 
hearing loss prior to that time may not be assigned.  
38 C.F.R. § 3.400(o).  
   
As for whether a rating in excess of 10 percent is warranted 
on and after November 4, 2005, the December 2005 audiometric 
examination results demonstrated exceptional hearing loss as 
defined by 38 C.F.R. § 4.86 in the left ear, and with 
application of this regulation, hearing acuity was 
demonstrated at Level IV in the right ear and Level V in the 
left ear.  These findings represent entitlement to a 10 
percent rating for hearing loss under Table VII.  As such, 
the criteria for a rating in excess of 10 percent for 
bilateral hearing loss on and after November 4, 2005, are not 
met.  See Lendenmann, Massey, supra. 

As for referral for extraschedular consideration, in the 
absence of any evidence that reflects that the veteran's 
bilateral hearing loss is so exceptional or unusual that the 
regular schedular criteria are inadequate to rate this 
disability, referral for consideration of an extraschedular 
rating is not in order.

While the Board has carefully considered the contentions 
asserting entitlement to increased compensation by the 
veteran and on his behalf, to include those raised by the 
veteran's representative in a May 2006 statement that the 
veteran should be assigned separate 10 percent ratings in 
each ear, the assignment of disability ratings for hearing 
impairment are derived at by a mechanical application of the 
numeric designations assigned after audiological evaluations 
are rendered.  Lendenmann, 3 Vet. App. at 349.  The Board is 
constrained to abide by the VA regulations governing the 
rating of hearing loss.  38 U.S.C.A. § 7104(c).  Thus, the 
assigned ratings are appropriate based on the VA audiometric 
results in this case, and increased compensation for the 
veteran's bilateral hearing loss cannot be assigned. 




ORDER

Service connection for depressive disorder is granted.  

Service connection for tinnitus is denied.  

Service connection for a pulmonary disorder, to include as a 
result of exposure to asbestos, is denied.   

Entitlement to a compensable initial rating for bilateral 
hearing loss prior to November 4, 2005, is denied. 

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss on and after November 4, 2005, is 
denied.    



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


